Citation Nr: 0930592	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1971 and from June 1973 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2000 and May 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Board notes this matter was previously before the Board, 
and adjudicated in a decision dated in May 2005.  In that 
decision, the Board reopened the claim of entitlement to 
service connection for PTSD and remanded it, as well as a 
claim of entitlement to service connection for hepatitis C, 
for further development.  It is now before the Board for 
further appellate action.

The issue of entitlement to service connection for hepatitis 
C is addressed in the Remand that follows the order section 
of this decision.


FINDING OF FACT

The Veteran does not have PTSD that is etiologically related 
to a combat stressor or to an in-service noncombat stressor 
shown by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 
3.304(f) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in October 2002, after its initial 
adjudication of the claim.  Although the Veteran was not 
provided notice until after the initial adjudication, the 
Board finds there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

Moreover, as explained below, the Board has determined 
service connection is not warranted for the Veteran's PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to this claim.  The Veteran's service 
personnel records and post-service VA medical records and 
examinations have been obtained.  Numerous attempts to find 
information from various records agencies have also been made 
on the Veteran's behalf to verify his stressor accounts.  
Unfortunately, service treatment records from the Veteran's 
second period of service are unavailable.  Efforts have been 
made to locate additional service treatment records.  It is 
clear that further efforts to obtain service medical records 
would be futile.  Accordingly, the Board will proceed with 
appellate review, mindful that when a veteran's records have 
been lost or are otherwise unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although the originating agency has not obtained a medical 
opinion or provided the Veteran with a VA examination in 
response to his reopened PTSD claim, the Board has determined 
VA has no obligation to obtain such an opinion or to provide 
such an examination in this case because there is no 
reasonable possibility that any medical opinion or VA 
examination report would substantiate the claim.  In this 
regard, the Board notes the Veteran has not presented a 
verified or verifiable service-related stressor; absent a 
verified stressor it is impossible to obtain a medical 
opinion as to whether the Veteran has PTSD due to such a 
stressor.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. 389, 395-396; Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
PTSD because it is a result of stressors associated with his 
active service.  Specifically, the Veteran alleges the 
following in-service stressors:  1) witnessing a helicopter 
crash at the Marine Corps Air Station at Beaufort South 
Carolina in February or March 1971, and carrying the bodies 
of the men involved in the crash; 2) witnessing a fellow 
Marine commit suicide when stationed at Parris Island with 
the 2nd Battalion, 3rd Marines in 1971; and, 3) caring for 
numerous Marines during his service, including one who passed 
out due to heat stroke and one who was bitten by a scorpion.

The Board notes that the Veteran was not diagnosed with PTSD 
in service.  The post-service medical evidence reflects the 
Veteran has been diagnosed with PTSD on numerous occasions.  
During a VA examination from April 1996, the Veteran relayed 
stressors of witnessing a helicopter crash and a fellow 
Marine's suicide; the examiner diagnosed the Veteran with 
PTSD.  VA outpatient treatment records from February 2001 
reveal the Veteran's psychological testing results were 
consistent with PTSD.  Further VA outpatient records show a 
continued diagnosis of PTSD and participation by the Veteran 
in a PTSD support group.

Just because a physician or other health care professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.   Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Board the Veteran has not formally claimed a combat-
related stressor.  On frequent occasions VA outpatient 
records list the Veteran as a Vietnam combat veteran; 
however, the Veteran's service record does not show any 
foreign service in general or combat in particular.  
Therefore, credible supporting evidence of his claimed 
stressors is required.  

The Veteran has not submitted "buddy" statements or any 
other evidence corroborating any of these alleged stressors.  
A number of records searches have been conducted in an 
attempt to verify the Veteran's stressor involving the 
helicopter crash.  However, searches of the Beaufort Naval 
Hospital, the Department of Navy Naval Historical Center, 
Beaufort Marine Corp Records, Marine Corps records from the 
2nd Battalion, 3rd Marines, Command Chronologies from Camp 
Lejuene, and the Personnel Management Support Branch returned 
no results confirming the helicopter crash.  The Veteran has 
also not provided any more information  to warrant further 
development to attempt to verify this stressor, or any other 
of his claimed stressors.  In sum, there is no evidence to 
corroborate any of the Veteran's claimed stressors.


The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this case, the file does not show any 
diagnosed psychiatric disorder other than PTSD on which a 
claim for service connection can be based.

Accordingly, the Board concludes the Veteran does not have 
PTSD that is attributable to a verified stressor in service.  
Accordingly, this claim must be denied.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Pursuant to the Board's May 2005 remand instructions, the 
Veteran was afforded a VA examination to determine the 
etiology of his hepatitis C.  The examiner was instructed to 
provide an opinion as to whether it is least as likely as not 
(50 percent or better probability) that the disorder is 
etiologically related to the Veteran's military service, 
including as a result of unprotected sex during either period 
of active duty.  The Veteran was afforded a VA examination in 
November 2005, and the examiner noted the Veteran had a 
number of risk factors for hepatitis C, to include a history 
of intranasal cocaine, self-reported possible exposure to 
blood products, and a long history of unprotected sex 
partners, further evidenced by the Veteran's history of 
several sexually-transmitted diseases.

The examiner opined that it would be pure speculation on his 
part to determine through which of the above risky behaviors 
the Veteran actually obtained hepatitis.  Unfortunately, this 
opinion is not responsive to the Board's remand instructions 
as the examiner did not provide an opinion as to whether it 
is least as likely as not that the Veteran's hepatitis C is 
related to service, to include as a result of unprotected sex 
during either period of service.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The claims folders should be returned 
to the November 2005 VA examiner.  The 
examiner should be requested to review 
the claims files and then provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hepatitis C is etiologically 
related to the Veteran's military 
service, including as a result of 
unprotected sex during either period of 
active duty.  The rationale for all 
opinions must also be expressed.

If the November 2005 examiner is 
unavailable, the claims folders should be 
forwarded to another physician with 
appropriate expertise, who should be 
requested to provide the required opinion 
with supporting rationale.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3. Then, the RO or the AMC should 
readjudicate the remanded issue. If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


